Citation Nr: 1757034	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-25 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a left thumb scar.

2.  Entitlement to a compensable rating for a right forearm scar.

3.  Entitlement to a compensable rating for a forehead scar.

4.  Entitlement to a rating in excess of 20 percent for a left forearm scar.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  The Veteran served during peace time.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to an increased rating for a left forearm scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

While on the record at the September 2017 hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issues of entitlement to increased ratings for a left thumb scar, a right forearm scar, and a forehead scar.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a compensable rating for a left thumb scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to a compensable  rating for a right forearm scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement to a compensable rating for a forehead scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction over a claim where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In September 2017, the Veteran's representative submitted a verbal statement on the record at the hearing before the undersigned that the Veteran wished to withdraw the issues of entitlement to increased ratings for the left thumb scar, the right forearm scar, and the forehead scar.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal seeking entitlement to a compensable rating for a left thumb scar is dismissed.

The appeal seeking entitlement to a compensable rating for a right forearm scar is dismissed.

The appeal seeking entitlement to a compensable rating for a forehead scar is dismissed.


REMAND

The Board now turns to the Veteran's claims for a rating of a left forearm scar in excess of 20 percent and service connection for an acquired psychiatric disability, to include depressive disorder and PTSD.  

The Veteran obtained a VA examination for his scars in September 2011.  In this examination report, the examiner noted that the Veteran had decreased sensation to the scar as determined by a monofilament test.  At the hearing before the undersigned, the Veteran asserted that he has decreased sensation of the left upper extremity and residual weakness due to the scars.  See Hearing Testimony, dated September 2017.  However, no specific nerve testing was performed during the VA examination.  As the disabling effects of scars not considered in Diagnostic Codes 7800 through 7804 may be rated separately for any associated nerve damage, this must be assessed before a thorough adjudication on the Veteran's left forearm scar may be accurately rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  As such, a new examination is required to properly adjudicate this claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also obtained a VA examination with a psychiatrist.  However, upon review, the Board finds that this examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The December 2011 VA examination report reflects that the Veteran did not meet the criteria for a diagnosis of PTSD.  In making this finding, the examiner addressed the Veteran's claimed in-service stressors.  The Board notes that this finding is in conflict with diagnosis of PTSD provided by J.C., M.D.  See VA Treatment Records, dated August 2011. Furthermore, the examiner's diagnosis included depression disorder which he found was not related to service.  However, in reaching this conclusion, the examiner did not address the Veteran's claimed in-service stressors.  Therefore, another examination is necessary in this case to address the deficiencies discussed herein.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and severity of his left forearm scar, including any neurological, musculoskeletal, and/or functional deficits.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

a.  The examiner must provide the specific measurements of each of the scars of the Veteran's left forearm and the total area encompassed by the Veteran's scars, and provide any other necessary findings in accordance with rating scars.

b.  The examiner must provide an assessment of the limitation of function of the Veteran's left forearm scar.

c.  The examiner must address the existence of any other pertinent physical findings, complications, signs, and/or symptoms (such as muscle or nerve damage) associated with the scar.  

d.  If it is determined that the Veteran has other physical findings, the examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that such finding(s) is/are caused or aggravated by the Veteran's left forearm scar.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include depressive disorder and PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

a.  The examiner must provide diagnoses of all current acquired psychiatric disabilities and any diagnosed psychiatric disabilities during the appeal period.  The examiner should specifically address the August 2011 record showing a diagnosis of PTSD.

b.  If the Veteran is currently  diagnosed with PTSD, the examiner should specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that that PTSD is related to an in-service stressor.

c.  The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disability was related to the claimed in-service incident(s) or is otherwise attributable to service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


